In the

    United States Court of Appeals
               For the Seventh Circuit
                   ____________________

No. 14-2063
AFROUZ KEIRKHAVASH,
                                                       Petitioner,

                               v.

ERIC H. HOLDER, JR., Attorney General of the United States,
                                                  Respondent.
                   ____________________

              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A078-642-170
                   ____________________

  ARGUED FEBRUARY 12, 2015 — DECIDED FEBRUARY 23, 2015
                   ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. Afrouz Keirkhavash, a citizen
of Iran, did not depart when her tourist visa lapsed. Two
days before the statutory deadline expired, she filed an ap-
plication for asylum, contending that Iran would persecute
her because, beginning in 1990, she had supported the Mo-
jahedin-e Khalq (MEK), a group dedicated to the overthrow
2                                                   No. 14-2063

of Iran’s government. Her sworn statement detailed the steps
she had taken to promote MEK’s activities and goals. At a
hearing before an immigration judge, Keirkhavash and her
father testified under oath that as a supporter of MEK she
had been expelled from college, denied employment, arrest-
ed, imprisoned, kicked and denied food while confined, and
otherwise abused, leading her to flee the country in 1999.
The IJ credited this testimony but denied the application for
asylum because the State Department had classified MEK as
a terrorist organization, which made Keirkhavash ineligible
under 8 U.S.C. §1158(b)(2)(A)(v).
    The Board of Immigration Appeals agreed with the IJ
that Keirkhavash’s support of MEK disqualified her from a
grant of asylum but concluded that she remained eligible for
relief under the Convention Against Torture (CAT), see 8
C.F.R. §1208.17, and the BIA remanded to the IJ for consider-
ation of that possibility.
    Before the IJ held a new hearing, however, Keirkhavash
disavowed the contentions she had advanced in support of
her request for asylum. With the assistance of a different
lawyer, she maintained that some unknown person had
forged her signature on her statement in support of the re-
quest for asylum—and that, although both she and her fa-
ther had given oral testimony consistent with the written
statement, they had done so only because her lawyer told
them to lie. (She filed a charge with state ethics officials; her
ex-lawyer responded that Keirkhavash is lying now in accus-
ing him of counseling her to lie then. State officials found the
dispute insoluble and closed the disciplinary proceeding.)
Keirkhavash now sought both asylum and protection under
the CAT on new grounds: First, she maintained that her
No. 14-2063                                                 3

former husband had accused her of adultery, which could
lead to her being stoned in Iran. (She obtained a divorce in
the United States, but according to her father her ex-husband
does not recognize the decree’s validity.) Second, she con-
tended that Iran would persecute her because of her state-
ment that she had supported the MEK, despite the state-
ment’s withdrawal.
    This time the IJ did not believe Keirkhavash. Observing
that Keirkhavash has confessed to committing perjury, the IJ
concluded that the new contentions were equally false. No
documentary support or other corroboration was offered for
either ground, beyond a statement from her father that her
ex-husband knew about the divorce and would cause trou-
ble for Keirkhavash should she return. But her father was as
culpable for the bogus MEK story as Keirkhavash herself
had been, and without his statement there was no basis for
thinking that the ex-husband knew what had happened in
the United States. As for the second ground (that Iran perse-
cutes people who it thinks have abetted the MEK, even if
they haven’t): The IJ observed that the record does not show
what, if anything, Iran knows about Keirkhavash’s initial tes-
timony. The IJ also thought the record devoid of evidence
that Iran regularly (or ever) treats as true claims of support
for MEK that are repudiated or otherwise shown to be false.
And the request for withholding of removal under the Con-
vention Against Torture fared no better, for it too depended
on a conclusion that Keirkhavash was at last telling things
honestly.
    Keirkhavash appealed to the BIA for a second time, and it
affirmed. After she filed a petition for judicial review, the
Department of Justice consented to a remand so that the
4                                                   No. 14-2063

Board could explain its thinking more fully. The Board then
wrote a supplemental opinion explaining why it thought the
IJ’s credibility finding supported by the record. The case is
now before us for decision on the merits.
    We find the IJ’s decision supported by substantial evi-
dence. The IJ gave a powerful reason for disbelieving
Keirkhavash and her father: both are confessed liars who of-
fered no documentary evidence or other corroboration for
the revised asylum request. The request depends entirely on
the testimony of two people who have admitted committing
perjury in order to obtain immigration benefits for
Keirkhavash. A person avowedly willing to put self-interest
ahead of the legal obligation to tell the truth has no entitle-
ment to be believed when he changes stories after the first
implodes. See, e.g., Pavlov v. Holder, 697 F.3d 616, 619 (7th
Cir. 2012); Alsagladi v. Gonzales, 450 F.3d 700 (7th Cir. 2006).
    Keirkhavash observes that an alien’s (or witness’s) estab-
lished lies do not require an IJ to disbelieve a revised story.
Someone whose deceit is uncovered may decide at last to tell
the truth. The formal penalty for perjury during an immigra-
tion proceeding is a criminal conviction, not a loss of all op-
portunities under the immigration laws. A frivolous applica-
tion for asylum blocks many immigration benefits, 8 U.S.C.
§1158(d)(6)—and an application containing material, know-
ingly false statements is frivolous. See Albu v. Holder, 761
F.3d 817 (7th Cir. 2014); Pavlov, 697 F.3d at 617–18. But it does
not foreclose a request for relief under the CAT. 8 C.F.R.
§1208.20.
    This means that the immigration judge had a choice: to
believe the new story, or not, depending on its plausibility
and context. The IJ did not exceed his authority in deciding
No. 14-2063                                                  5

to disbelieve Keirkhavash’s new contentions, which not only
were uncorroborated but also came with an apparent new
dollop of deceit. Recall that, as part of her new application,
Keirkhavash “explained” her written statement as having
been composed and signed by someone else, even though at
the first hearing she had sworn to its truthfulness. This at-
tempt to disown the application for asylum may have been
designed to avoid disqualification under §1158(d)(6), but it is
hard to believe that Keirkhavash knew nothing about the
written application that she parroted in the hearing. The
new, deceitful effort to avoid the effects of her own written
statement itself supports a decision by the IJ that
Keirkhavash had not mended her mendacious ways.
    We reject any argument that an alien can obtain asylum
or relief under the CAT by the very act of lying. That would
provide a much too convenient route for self-help grants of
entitlements to remain in the United States. All an alien
would have to do is tell a whopper of a story, accusing a for-
eign nation of atrocities: If believed, that would produce asy-
lum, and if disbelieved it would produce asylum just be-
cause of that nation’s dislike of people who accuse it falsely
of misconduct (or whose statements lead the foreign nation
to suspect that they may be true, and to act on that basis).
Keirkhavash has not cited any decision allowing such a cir-
cular process; we could not find one and will not be the first.
   After Keirkhavash filed her initial application for asylum,
the MEK disavowed resort to violence. In September 2012 it
was removed from the State Department’s list of terrorist or-
ganizations. If Keirkhavash had stuck to her original story
(which the IJ believed), she might have received asylum. We
cannot exclude the possibility that her first story was true
6                                                No. 14-2063

and her recantation (and second asylum application) false.
But whichever story—if either—is the truth, Keirkhavash’s
confessed willingness to say whatever is necessary to obtain
an immigration benefit has redounded to her detriment. The
IJ and BIA have the support of substantial evidence in choos-
ing to accept her recantation but disbelieve the replacement
story, so the petition for review is
                                                     DENIED.